Citation Nr: 1440640	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  06-29 766	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with secondary panic disorder prior to January 16, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 16, 2012.


REPRESENTATION

Appellant represented by:	Christopher Loicono, Agent


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the military from April 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which determined the Veteran was not entitled to a rating higher than 50 percent for his PTSD or a TDIU. The notice of disagreement (NOD) he submitted in April 2006, however, in response, only concerned the denial of his TDIU claim, so the statement of the case (SOC) the RO sent him in August 2006 also only concerned the TDIU claim.  He then perfected his appeal of this claim to the Board by also, in response to that SOC, filing an additional statement in September 2006, which the RO accepted as his substantive appeal (a VA Form 9 equivalent) concerning this TDIU claim.

A June 2010 RO decision again denied the claim for a rating higher than 50 percent for the PTSD, in the process indicating this rating for the PTSD includes a secondary panic disorder.  In September 2010, so within one year of receiving notification of that more recent decision, the Veteran filed another NOD, this time to initiate an appeal of this additional claim.  38 C.F.R. § 20.201 (2013).  Consequently, the Board remanded this claim to the RO (via the Appeals Management Center (AMC)) so an SOC could be issued and the Veteran given an opportunity to perfect his appeal to the Board of this additional claim by also filing a timely substantive appeal (VA Form 9 or equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999).  And since his TDIU claim was inextricably intertwined, the Board also remanded the TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994). 

The Veteran since has perfected his appeal of this increased-rating claim for his PTSD by filing a timely VA Form 9.  38 C.F.R. § 20.200.  The RO/AMC then undertook further development of the matters at hand through updated VA Compensation and Pension examinations to determine the severity of the Veteran's PTSD, as well as the extent of occupational impairment from service-connected disability.  On the basis of these findings, as well as more recently obtained private psychiatric evaluations, the RO/AMC issued an October 2012 rating decision increasing to 100 percent the rating for the PTSD with secondary panic disorder, effective January 16, 2012.  The claim for increased rating for psychiatric disability prior to January 16, 2012 remained on appeal inasmuch as a higher rating prior to that date was not granted.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Similarly, the claim of entitlement to a TDIU likewise remains on appeal as an award of a 100 percent schedular evaluation for the psychiatric disability as of January 16, 2012 does not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (recognizing that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC)).

In an August 2013 decision the Board granted a TDIU on a schedular basis effective January 16, 2012 and denied a rating higher than 50 percent for the PTSD prior to January 16, 2012.  The Board instead remanded the claim for a TDIU prior to January 16, 2012 to the agency of original jurisdiction (AOJ) for extra-schedular consideration.  The Veteran subsequently appealed the denial of the higher rating for the PTSD and, in a February 2014 order, the Court granted a joint motion filed by the parties and remanded this claim back to the Board for action consistent with the terms of the joint motion.

The joint motion did not explicitly address the Board's finding concerning the Veteran's entitlement to a TDIU on a schedular basis prior to January 16, 2012.  Instead, it simply noted that as entitlement to a TDIU prior to January 16, 2012 (on an extra-schedular basis) had been remanded by the Board, the Court did not have jurisdiction over it.  Similarly, the Court order actually dismissed the Veteran's appeal as it pertained to entitlement to a TDIU prior to January 16, 2012.  However, a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  And as explained below, the joint motion requires the Board to reconsider the Veteran's claim for increase in light of evidence of record that was not addressed in the earlier decision, particularly a September 2011 letter from a private psychiatrist.  Also, as explained below, this letter, along with some of the earlier medical evidence of record, establishes a basis for assigning a higher 70 percent rating for the PTSD and also indicates that the Veteran is unemployable due to his service-connected PTSD.  Consequently, given that the Board is assigning this higher schedular rating (which meets the schedular criteria for assignment of a TDIU), and given the evidence of unemployability, the Board has also reconsidered the Veteran's claim for a TDIU on a schedular basis prior to January 16, 2012.  38 C.F.R. § 4.16(a); Rice, 22 Vet. App. 447 (2009).  Further, the Board is also now granting the claim for a TDIU on a schedular basis effective October 23, 2006 (the effective date of the Board's grant of the higher 70 percent rating for the PTSD).  Consequently, for the period from October 23, 2006 to January 16, 2012, the Board's prior August 2013 remand instructing the AOJ to refer the claim for a TDIU prior to January 16, 2012 for extra-schedular consideration has been rendered moot.  However, the instructions in the August 2013 remand remain in effect for the period prior to October 23, 2006, as the Veteran's current pending claim for a TDIU was received on February 1, 2005.


FINDINGS OF FACT

1.  From October 23, 2006 to January 16, 2012, the evidence is at least in relative equipoise regarding whether the Veteran's PTSD with secondary panic disorder caused occupational and social impairment with deficiencies in most areas.

2.  From October 23, 2006 to January 16, 2012, the evidence shows his 
service-connected PTSD rendered him incapable of obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria are met for a higher 70 percent - though no greater - rating higher for the PTSD with secondary panic disorder from October 23, 2006 to January 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria also are met for a TDIU from October 23, 2006 to January 16, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   


Regarding the claim for increased rating for PTSD with secondary panic disorder, in a February 2012 letter, the RO/AMC notified the Veteran of the type of evidence and information needed to substantiate his claim, including insofar as the information and evidence he needed to provide versus the information and evidence that VA would try and obtain for him, on his behalf.  The VCAA notice letter explained that VA would undertake reasonable measures to assist him in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  He therefore has received all required notice concerning his claim. 

The February 2012 VCAA notice correspondence was sent to him after the June 2010 rating decision on appeal adjudicating his increased evaluation claim, and thus was not in accordance with the preferred preadjudicatory timing-of-notice standard. See Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004) (Pelegrini II).  This notwithstanding, he had opportunity to respond to the VCAA correspondence in advance of issuance of the most recent October 2012 supplemental statement of the case (SSOC) continuing the denial of his TDIU claim (and which issuance also comprised a statement of the case (SOC) with regard to his increased rating claim).  Thus, he was not prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The RO and AMC also have taken appropriate action to comply with the duty to assist the Veteran with this claim by obtaining the records of his relevant treatment, including VA outpatient treatment, and by arranging for him to undergo VA Compensation and Pension (C&P) examinations assessing and reassessing the severity of his PTSD.  See 38 C.F.R. §4.1.  In furtherance of his claim, the Veteran has provided various private treatment records, and several personal statements.  He testified during a DRO hearing, and failed to appear for a scheduled Board hearing. While he has identified having received disability benefits from the Social Security Administration (SSA), all reasonable measures to obtain records associated with that award have been exhausted, and information available indicates that the underlying records have been discarded by that agency.  There is no indication of any other relevant evidence or information needing to be obtained. 

In summary, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim on the merits.

II.  Analysis

In the February 2014 joint motion, the parties indicated that in its August 2013 decision denying a rating higher than 50 percent for PTSD prior to January 16, 2012, the Board did not discuss a September 2011 private treatment report from Gordon Behavioral Sciences, P.C./Dr.Pratt, which was deemed to be potentially favorable evidence.  Thus, the parties found that a remand was required so that the Board could readjudicate the Veteran's claim, accounting for all relevant evidence, to include May 2006 and March 2010 VA examinations, February 2007 VA treatment records, May 2007 treatment records from Dr. Jennings and the September 2011 report from Dr. Pratt.  The analysis below includes evaluation and discussion of all of the relevant evidence pertaining to the appeal period, including the September 2011 report of Dr. Pratt and the other pertinent evidence cited by the parties.   

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability-that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The Veteran's instant claim for increase was received on October 23, 2007.  

A May 2006 VA Compensation and Pension examination (by a QTC independent psychiatrist), while technically outside of the relevant rating timeframe, nonetheless provides some essential clinical findings as a baseline to consider the Veteran's service-connected psychiatric symptomatology.  He reported multiple conditions of dizziness, tingling, blurred vision, sleeplessness, anxiety, loneliness, depression, anger and confusion.  He also indicated that he was antisocial, stayed at home all the time, could not ride in cars, and had a fear of heights and fear of open spaces. The mental symptoms reportedly began 38 years previously, and as described occurred as often as 3-6 times a day with each occurrence lasting 4-5 minutes.  The effect the symptoms had upon total daily function reportedly was that the Veteran could not work, never visited friends, and could not drive.  He had not received psychotherapy for the condition within the previous year, and he had last been hospitalized for psychiatric purposes in 1973.  There had been no major changes in his daily activities since he developed his mental condition.  There had been some major social function changes since then, in that he did not visit friends, and did not attend church and functions.  He stated that he was not then working and he had not been working for 38 years because he was mentally incapable of doing so.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate.  Affect and mood were normal.  Communication and speech were within normal limits, as was concentration.  Panic attacks were present and occurred less than once per week. The attacks felt faint; the Veteran could not remember them afterwards.  There were signs of suspiciousness, with being distrustful of others, and staying to himself. There was no delusion history.  There was an intermittent hallucination history, with hearing people call his name, though at the time of examination, there was no hallucination observed.  Obsessional rituals were present which were not severe enough to interfere with routine activities, such as checking lights in the house several times per day.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree was mild.  Suicidal and homicidal ideation were absent.  There were no behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD. 

The diagnosis was PTSD, with an assigned Global Assessment of Functioning (GAF) score of 70.  The QTC examiner further commented that the Veteran was mentally capable of managing benefit payments in his own best interest.  Mentally, he did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning.  He had no difficulty with recreation or leisurely pursuits.  He had no difficulty with physical health.  He had no difficulty understanding commands.  He appeared to pose no threat of persistent danger or injury to self or others. 

Records of VA outpatient treatment reflect that in February 2007, the diagnosis was PTSD, with an assigned GAF score of 50.  The Veteran was then experiencing tension headaches and was unable to relax.  He noted that he slept little and felt exhausted all of the time.  Otherwise, objectively he was alert and oriented times three, without homicidal or suicidal ideation. 

Records from private psychiatrist Dr. T.R.J. indicate that on a May 2007 consult, the Veteran reported having had nightmares, intrusive thoughts, heightened startle response, and emotional distance from others.  He further described sleep disturbance, decreased energy, decreased concentration, and inability to experience pleasure.  He denied suicidal ideation.  On mental status exam, the Veteran was appropriately groomed and cooperative.  No abnormal involuntary movements were noted.  Psychomotor activity was within normal limits.  He maintained good eye contact and was socially appropriate.  He reported anxiety.  His affect was guarded and anxious.  He was alert and well oriented.  No delusions or ideas of reference were endorsed.  He denied perceptual disturbance.  Memory was intact.  Cognition was grossly intact.  He was able to abstract proverbs.  Impulse control was adequate.  Insight and judgment were not grossly impaired.  The diagnosis was PTSD and dysthymic disorder.  On follow-up in August 2007, the Veteran had a neatly groomed appearance, was without suicidal ideation, and had a cooperative and pleasant demeanor.  He stated he had been doing pretty well, was sleeping better, and his mood was good, with only occasional anxiety attacks.  He stated he still had bad nightmares from time to time, but he was able to process them in that when he awakened, he was not bothered by the experience during the day. 

In his October 2007 correspondence, the Veteran stated that due to his mental condition, he experienced dizziness, difficulty breathing, blurred vision, tightness around his chest, feeling like he was losing control, nausea, nightmares, sudden episodes of weakness, night sweats, difficulty hearing, inability to concentrate, panic when riding in a car, fear of wide open spaces, loneliness, difficulty sleeping, and an intermittent sense of worthlessness. 

Upon a VA mental health outpatient consultation in November 2009, the Veteran reported having a lot of nervousness, depressed mood, and insomnia, along with symptoms of nightmares, night sweats, intrusive thoughts and panic attacks.  He indicated that he used to have thoughts of suicidal ideation, but denied them currently.  He denied homicidal ideation, and audio or visual hallucinations.  Panic attacks consisted of difficulty with breathing, heart racing, severe anxiety, sweating, and visual disturbances.  A mental status examination revealed that the Veteran was alert, attentive and well-oriented.  Appearance showed appropriate grooming, and behavior was cooperative and reasonable.  Speech was normal.  Affect was wide-ranging, though mood was depressed.  There were no perceptual disturbances. Thought process was normal and coherent.  There was no unusual thought content, and no suicidal or homicidal ideation.  Judgment was impulsive.  Cognition was normal.  The assessment was PTSD, chronic; panic disorder, without agoraphobia; and alcohol abuse, in long-term remission, per patient report.  A GAF of 54 was assigned.  

On a March 2010 VA examination, the Veteran described intrusive memories, nightmares, physical reactions when reminded of stressors, avoiding reminders of stressors, feeling cut off from others, feeling emotionally numb, sense of foreshortened future, and sleep trouble.  He also described feeling very upset when reminded of stressors, loss of interest, poor concentration, heightened alertness, and being easily startled.  Additionally, he endorsed a moderate level of flashbacks, avoidances of thinking or talking about stressors, and irritability.  He stated that he thought about experiences in Vietnam "fairly well frequently and it's pretty extremely vivid."  His memories could be prompted by certain smells, such as incense or fish.  He had nightmares almost every night.  He stated he sometimes had anxiety attacks when thinking about Vietnam.  He reported avoiding thoughts, conversations and activities that might remind him of Vietnam.  He also noted that he had trouble remembering some important things that happened there.  
The Veteran reported a significant decrease in interest, but during the course of the interview noted that he loved to garden and enjoyed keeping tropical fish.  He stated that he did not garden as much as he liked these days, because he would sometimes become dizzy while doing so, adding that he had recently been told his dizziness was probably due to anxiety.  He did acknowledge sometimes feeling anxious when dizzy, but he said there were also times that he became dizzy without any accompanying anxiety.  He reported distant relationships.  He also reported a sense of numbness, and a sense of lack of ability to experience caring about the well-being of others.  He stated he had a sense of foreshortened future, but described this more as a feeling that he did not have a rosy future.  He reported moderate irritability, and poor concentration, stating that he sometimes would enter a room and would be unable to recall why he went there.  There was a frequent sense that "something bad is going to happen," which happened during anxiety attacks and at other times.  He also reported exaggerated startle response, relating a story about a friend recently sneaking up on him.  He reported feeling depressed every day at different levels, though some days he was in a really good mood.  

His mood on the day of the examination was 4 or 5 on a scale of 1 to 10, though reportedly it was often worse.  He reported feeling hungry all of the time, and noted that he had gained weight, although this appeared to have been a lifelong pattern for him since returning from Vietnam at a weight of 122 pounds.  He reported crying spells, often at night.  He felt his energy level was low as a rule.  His motivation level was variable.  He also reported guilty feelings over some things that transpired while in Vietnam.  He stated that he felt generally anxious all the time, on a daily basis, noting that he took Xanax twice a day every day.  He sometimes had no idea why he was anxious.  He experienced panic attacks up to five times daily.  He stated these might occur either due to worry about particular things, or just out of the blue.  During the panic attacks, he would get dizzy, his vision blurred, and he had difficulty hearing.  These experiences could last for a minute or two to an hour in duration.  He said he worried a bit about whether they would recur, and that he usually coped with this worry by focusing on various calming tasks.  He did not describe agoraphobia, but did note that he was quite phobic about being in large open spaces, attributing this to his service in Vietnam, where he had been repeatedly told to avoid such areas lest he be killed.  He stated he frequently had thoughts of suicide, but was not going to carry them out.  He reported thoughts from time to time of violence against others, but indicated he would not carry them out. 

On review of social and medical history, it was noted that the Veteran lived in a home formerly owned by his parents.  He had let all the trees grow up around it for privacy.  He spent his time watching television, reading, tending his fish and sometimes gardening.  He had no trouble taking care of his activities of daily living, including bathing, dressing, toileting, feeding self, laundry or housekeeping.  He stated that he used to love to cook, but lately did not find much joy in this.  He had several close friends, one of whom visited or called him up to three times daily. Another had accompanied him to the VA examination site, and was waiting in the lobby.  The Veteran had also spent time with family members of his friends.  He reported talking to his sisters four to five times a month.  He stated that he seldom left his home unless necessary.  If he had to run errands, he just asked a friend to take him, or sometimes had the friend get what he needed for him.  The Veteran belonged to The American Legion and the Disabled American Veterans, but did not attend meetings of either group.  He did not attend church.  

On mental status examination the Veteran was on time for his appointment, and clean and reasonably well groomed. No movement abnormalities were noted. He was able to register three words immediately, and could recall them all after about three minutes.  He was alert and fully oriented.  His speech was normal in rate, tone, rhythm and volume.  Thought process was linear.  He denied suicidal or homicidal thoughts.  He denied hallucinations, but did report hearing ringing that sometimes sounded like a voice, though he knew it was not.  No delusions were elicited.  His mood was mildly to moderately depressed.  His affect was full in range and appropriate; he was able to smile and laugh fairly readily.  His insight and judgment were fairly good. 

The diagnosis given was PTSD, prolonged; and panic disorder without agoraphobia. The GAF assigned was 58.  The VA examiner commented that the Veteran had a panic disorder that appeared to have arisen from his PTSD, in that it seemed related to his service experience.  For instance, the Veteran noted that he became intensely fearful in "open spaces" due to warnings about the dangers of such spaces in Vietnam.  However, the nervousness seemed to have taken on a "life of its own," and now seemed to warrant a separate diagnosis.  He did not appear to have developed full agoraphobia, but did tend to shy away from leaving his home. Although the Veteran reported depressed mood most days, he did not have prominent neurovegetative signs of this, he did not have significant loss of interest, and his affect did not seem consistent with clinical depression.  The Veteran's mood might be somewhat reactive, but at this point the examiner was disinclined to diagnose an affective disorder.  As to extent of psychosocial impairment, the Veteran apparently stopped working due to his anxiety symptoms and symptoms of PTSD nearly 30 years previously.  It seemed unlikely at this point that he could adapt to the work world.  He maintained meaningful relationships with friends and family.  He could manage his basic activities of daily living.  He had significant anxiety, it seemed, when running errands.  He rarely left home.  It was the opinion of the examiner that there was reduced reliability and productivity due to mental disorder signs and symptoms, including both PTSD and panic disorder.  Both conditions appeared to contribute about equally to the Veteran's condition.  There otherwise was no evidence in the claims file or on examination that suggested the Veteran lacked capacity to manage his funds independently. 

In his September 2011 report, Dr. Pratt indicated that the Veteran's traumatic events were persistently re-experienced with recollections, images, thoughts and perceptions.  He had had dreams of combat events and at times had had feelings as if traumatic events were recurring.  He had also had obvious distress upon exposure to cues that symbolized aspects of the combat events.  He had had persistent avoidance of stimuli associated with the combat events and numbing of general responsiveness that was not present prior to his tour of duty.  The specific avoidance involved efforts to avoid thoughts, feelings or conversations associated with the combat.  He avoided activities, places and people that brought to mind these experiences.  There was during the Veteran's initial visits with Dr. Pratt an inability to recall important aspects of his stressors and the Veteran reported markedly diminished participation in significant activities.  There was a feeling of detachment/estrangement from others.  It was obvious to the psychiatrist that the Veteran exhibited a restricted range of affect.  The psychiatrist also observed that the Veteran had a sense of a foreshortened future.  The Veteran's persistent symptoms of increased arousal not present before the combat included difficulty both falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, which was obvious, and an exaggerated startle response.  The psychiatrist found that the Veteran had clinically significant distress and impairment in both social and occupational areas of functioning.  

The psychiatrist noted that the Veteran had a number of physiologic symptoms that were difficult to separate out and label as either psychophysiologic or anxiety, to include abdominal cramps, throbbing headaches that were frontal and behind the left eye, with this probably representing a combination pattern headache with both muscle tension and migraine components.  The Veteran's pattern of anxiety involved shortness of breath, some chest pain, racing heart, perception that his heart skipped (palpitations), and trembling accompanied by episodes of sweating, blushing and tightness over his shoulders, neck and skull that lead to a migraine headache pattern.  All of this correlated with his PTSD.  

The Veteran reported that at times he felt like he was choking, with the epiglottis favoring breathing over swallowing.  He had had derealization, the hyperventilation, numbness, smothering sensations and apprehension, terror and fearfulness.  He had noted dilated pupils at times and muscle spasms with jerking and twitching.  Most of the time he was in 'condition orange' with this baseline level of anxiety.  

Dr. Pratt suspected that the stomach cramps may have involved shunting of blood away from the stomach (gastric artery) and intestines (the superior and inferior mesentery arteries) in a chronically tense individual with the Veteran's automatic response to anxiety involving the preferential perfusing of muscles, heart and lungs for flight/fight rather than perfusion of the less important body areas.  The psychiatrist noted that over time this could become a chronic problem.  Dr. Pratt commented that the Veteran was unable to work because of his symptoms and limitations stemming from his PTSD.  

Reexamination of the record, with specific review of Dr. Pratt's September 2011 report, indicates that the Veteran has experienced occupational and social impairment compatible with the assignment of a 70 rating for his service-connected psychiatric disability.  Concerning occupational impairment, in September 2011, Dr. Pratt specifically found that the Veteran was unable to work because of his symptoms and limitations stemming from his PTSD.  Similarly, at the March 2010 VA examination, the VA examiner commented that the Veteran had stopped working nearly 30 years previously due to his anxiety symptoms and his symptoms of PTSD and it seemed unlikely that he could adapt to the work world.  Additionally, VA outpatient records show that a GAF score of 50 was assigned in February 2007, 8 months prior to the Veteran filing his claim for increase.  Notably, GAF scores in the range from 41 to 50 tend to be indicative of serious symptoms, including serious impairment occupational functional (e.g. unable to keep a job).  The earlier May 2006 QTC examination did show a much higher GAF score of 70; however, this finding was made outside the appeal period and is inconsistent with both the VA and private assessments made of the Veteran during the appeal period.  Also, while later VA assessments did show GAF scores higher than 50, none of them concluded that the Veteran was likely able to work and the March 2010 VA examiner specifically concluded that it seemed unlikely that he was able to work due to his PTSD. 

During the appeal period, the Veteran's social functioning was not shown to be impaired to the same degree as his occupational functioning.  However, the level of impairment was still shown to be significant.  In this regard, in September 2011, Dr. Pratt found that the Veteran exhibited "clinically significant impairment in social functioning" with markedly diminished participation in significant activities and a feeling of detachment/estrangement from others.  Also, while the March 2010 VA examiner did find that the Veteran maintained meaningful relationships with friends and family, he also noted that the Veteran rarely left home due to his psychiatric disability and seemed to have significant anxiety running errands.  The Veteran did not attend church and did not go outside the home to visit with friends.  Additionally, although the Veteran's global level of functioning was found to be relatively high during the March 2006 QTC examination, he affirmatively reported that he stayed at home all the time, could not ride in cars, had a fear of heights and open spaces, did not attend church or other functions and did not visit friends.  

Taken together, the Veteran reasonably exhibited occupational and social impairment with deficiencies in a number of areas during the entire appeal period.  He clearly exhibited deficiencies in mood and managing work or work-like settings.  Also, his symptomatology made it clear that he would also exhibit deficiencies in managing school or school-like settings.  Additionally, he was generally shown to have decreased or poor concentration, with Dr. Pratt affirmatively finding that the Veteran had difficulty concentrating.  Thus, he also exhibited deficiencies in concentration.  Consequently, resolving reasonable doubt in the Veteran's favor, he exhibited occupational and social impairment with deficiencies in most areas during the entire appeal period, warranting a higher 70 percent rating for his service-connected psychiatric disability.   Moreover, the Board notes that as the Veteran's symptomatology was reasonably shown to be consistent in degree with his more current presentation during the year prior to receipt of his current claim for increase on October 23, 2007 (e.g. the February 2007 VA GAF score of 50 was indicative of a similar level of functioning), the Board finds that the effective date of October 23, 2006 may be assigned for the higher 70 percent rating.  See 38 C.F.R. § 3.400(o)(2).

The Board is cognizant that the Veteran did not exhibit many of the symptoms and manifestations listed in the rating criteria as reflective of the level of impairment compatible with assignment of a higher, 70 percent rating.  However, as noted above, these symptoms and manifestations are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Accordingly, given the Veteran's overall level of deficiencies discussed above, a 70 percent rating is warranted for the service-connected psychiatric disability effective October 23, 2006.  38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A higher, 100 percent rating is not warranted as the Veteran did not exhibit total occupational and social impairment at any point during the appeal period.  In this regard, while he was found not to be able to work, he clearly retained a significant amount of social functioning as evidenced by his ability to maintain meaningful relationships with friends and family.  Thus, he simply did not exhibit total social impairment.  Also, he was not shown to have the symptomatology that tends to be compatible with the assignment of a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

As alluded to above, although the joint motion and Court order upholding it did not instruct the Board to revisit whether a TDIU rating is warranted based on the Veteran's service-connected psychiatric disability, given the evidence of record tending to indicate that the Veteran is unemployable due to his psychiatric disability, including the newly reviewed September 2011 report from Dr. Pratt, the Board finds it appropriate to make this determination.  As noted above, Dr. Pratt specifically found that the Veteran was unable to work because of his symptoms and limitations stemming from his PTSD.  Similarly, at the March 2010 VA examination, the VA examiner commented that the Veteran had stopped working nearly 30 years previously due to his anxiety symptoms and his symptoms of PTSD and it seemed unlikely that he could adapt to the work world.  Additionally the VA outpatient records include the GAF score of 50 assigned in February 2007 and indicative of serious symptoms, including serious impairment of occupational functioning (e.g. unable to keep a job).  Further, the Veteran has not worked for over 30 years and there is no medical opinion evidence of record during the appeal period that specifically indicates that he was likely capable of securing or following a substantially gainful occupation when taking into account his service-connected psychiatric disability combined with his prior work history.  Thus, the weight of the evidence tends to indicate that he was unemployable due to his service-connected psychiatric disability during the entire appeal period.  38 C.F.R. §38 C.F.R. §§ 3.341, 4.16, 4.19.  Accordingly, as the Veteran was shown to be unemployable, and as the award of an increased, 70 percent rating for the service-connected psychiatric disability meets the pertinent schedular requirements, a TDIU rating may be assigned for the entire appeal period.  38 C.F.R. § 4.16.

The Board has also considered whether the Veteran can be assigned a higher than 70 percent rating for his service-connected psychiatric disability on an extraschedular basis.  However, there is no basis to find that the Veteran's PTSD with secondary panic disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and he does not manifest nor describe symptomatology outside of these criteria.  As discussed above, the rating schedule is premised upon an evaluation based on occupational and/or social impairment, and the Veteran has not identified a mental health problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  Thun v. Peake, 22 Vet. App. 211 (2008).  Accordingly, referral for potential assignment of an extraschedular rating is not warranted.  



ORDER

Prior to January 16, 2012 (more specifically, from October 23, 2006 to January 16, 2012), a higher 70 percent but no greater rating for the PTSD with secondary panic disorder is granted subject to the statutes and regulations governing the payment of VA compensation.

Also prior to January 16, 2012 (more specifically, from October 23, 2006 to January 16, 2012), a TDIU is granted subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


